Case: 6:19-cr-00014-REW-HAI Doc #: 94 Filed: 06/17/20 Page: 1 of 4 - Page ID#: 944




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

 UNITED STATES OF AMERICA,                           )
                                                     )
       Plaintiff,                                    )
                                                     )              6:19-CR-14-REW-HAI
 v.                                                  )
                                                     )                      ORDER
 DAVID B. GUSTIN,                                    )

       Defendant.

                                           *** *** *** ***

        The United States moves to continue trial (currently set for August 6, 2020) and suspend

pretrial deadlines. DE 93. The government represents that, pursuant to a written plea agreement,

Gustin will be arraigned in a related case filed by way of information. Id. Additionally, at sentencing

in the related case, the government will move to dismiss the indictment in this matter. Id. Given that

sentencing in the related case will occur after the currently scheduled trial date, the government seeks

a sixty-day continuance in this matter. Id. Counsel for Gustin authorized the United States to state that

Gustin does not oppose the continuance motion. Id.

        The Speedy Trial Act mandates that criminal trials “commence within seventy days from

the filing date (and making public) of the . . . indictment, or from the date the defendant has

appeared before a judicial officer of the court in which such charge is pending, whichever date last

occurs.” 18 U.S.C. § 3161(c)(1). However, the Court shall exclude certain “periods of delay . . . in

computing the time within which the trial of any such offense must commence.” Id. § 3161(h); see

United States v. Brown, 819 F.3d 800, 809 (6th Cir. 2016). The Court excludes “delay resulting

from other proceedings concerning the defendant” and “from any pretrial motion, from the filing

of the motion through the conclusion of the hearing on, or other prompt disposition of, such


                                                   1
Case: 6:19-cr-00014-REW-HAI Doc #: 94 Filed: 06/17/20 Page: 2 of 4 - Page ID#: 945




motion.” § 3161(h)(1); § 3161(h)(1)(D). Another excludable period encompasses “delay resulting

from a continuance granted by any judge on his own motion or at the request of the defendant or

his counsel or at the request of the attorney for the Government,” provided that the judge finds

“that the ends of justice served by taking such action outweigh the best interest of the public and

the defendant in a speedy trial.” § 3161(h)(7)(A). The ends-of-justice inquiry accounts for

“[w]hether the failure to grant such a continuance in the proceeding would . . . result in a

miscarriage of justice,” “[w]hether the failure to grant such a continuance . . . would deny counsel

for the defendant or the attorney for the Government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence,” and “[w]hether the case is so

unusual or so complex, due to the number of defendants, the nature of the prosecution, or the

existence of novel questions of fact or law, that it is unreasonable to expect adequate preparation

for pretrial proceedings or for the trial itself within the time limits established by this section.” Id.

§ 3161(h)(7)(B)(i), (ii), (iv).

        The STA analysis begins with Gustin’s initial appearance and arraignment on April 19,

2019. DE 16 (Minute Entry). On Gustin’s motion, the Court continued the trial (then set to begin

June 20, 2019) and declared this case complex. See DE 18; DE 23. The Court deemed excludable

the period between April 22, 2019 (the filing of Gustin’s continuance motion) and the trial date

ultimately assigned in accordance with that Order. DE 23. The Order further referred the matter to

Judge Ingram to establish the pretrial and trial schedule. Id. To that end, Judge Ingram conducted

several conferences and set trial for August 6, 2020. See DE 25; DE 42; DE 45; DE 46. In light of

the above history and in accordance with previous findings, only two STA days have elapsed as




                                                   2
Case: 6:19-cr-00014-REW-HAI Doc #: 94 Filed: 06/17/20 Page: 3 of 4 - Page ID#: 946




of the current trial date. 1

        The government now offers two primary justifications for the sought sixty-day

continuance. See DE 93. First, case complexity will prevent sentencing in the related matter before

August 6, 2020. The government views the related matter as another “proceeding[] concerning the

defendant” within the meaning of § 3161(h)(1). Additionally, failing to grant the continuance

would result in a miscarriage of justice (presumably in light of the plea negotiations that led to the

filing of the related case and the need for a continuance in this matter).

        It is important that Defendant have adequate time to resolve the charge in the related case,

particularly because part of the plea agreement contemplates dismissal of the indictment in this

matter. Cf. United States v. White, 920 F.3d 1109, 1116 (6th Cir. 2019) (quoting Missouri v. Frye,

132 S. Ct. 1399, 1407 (2012)) (observing that plea negotiation “is not some adjunct to the criminal

justice system; it is the criminal justice system”). Mandating that Defendant proceed to trial as set

would surely result in a miscarriage of justice, as it is in both parties’ interests to honor their

obligations under the plea agreement. See 18 U.S.C. § 3161(h)(7)(B)(i). Even without accounting

for the previously acknowledged case complexity, it would be unreasonable to expect all parties

to prepare for and proceed with sentencing in the related case before August 6, 2020. See

§ 3161(h)(7)(B)(iv). Accordingly, the Court finds that the ends of justice furthered by granting the

sought continuance outweigh Gustin’s and the public’s best interests in a speedier trial. These STA

findings do not rest on any improper § 3161(h)(7)(C) factor.

        The Court thus ORDERS as follows:


1
 Motion pendency provides an independent exclusion basis at several points throughout this
period. See DE 26 (Motion for Protective Order, filed May 10, 2019, and resolved May 22, 2019);
DE 35 (Motion for Bill of Particulars, filed June 16, 2019, and resolved July 11, 2019); DE 43
(Motion to Continue Status Conference, filed October 4, 2019, and resolved October 7, 2019); DE
48 (Motion to Dismiss indictment, filed January 24, 2020, and still pending); DE 56 (Motion in
Limine, filed April 14, 2020, and still pending). Several other motions in limine pend.
                                                  3
Case: 6:19-cr-00014-REW-HAI Doc #: 94 Filed: 06/17/20 Page: 4 of 4 - Page ID#: 947




   1. The Court GRANTS DE 93 and CONTINUES the trial (currently set for August 6, 2020)

       to October 5, 2020, at 9:00 a.m., in London (with counsel and Defendant to appear at 8:30

       a.m.);

   2. All unexpired pretrial deadlines reset relative to this new trial date; and

   3. The Court DECLARES the time between the former trial date (August 6, 2020) and the

       new trial date (October 5, 2020) excludable pursuant to 18 U.S.C. § 3161(h)(7).

       This the 17th day of June, 2020.




                                                 4
